DETAILED ACTION
Claims 1-3, 5-10, 12-15 and 17-20 are pending. Applicant has amended claims 1, 5, 8, 15, 17 and cancelled claims 4, 11 and 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2015/0348551 A1) in view of Mukherjee et al. (US 2018/0366108 A1).

As to claim 1, Gruber teaches a method implemented by one or more processors, the method comprising:
receiving, at an automated assistant interface, a routine command (information processing system that interprets natural language input in spoken and/or textual form to infer user intent; paragraph [0036] and virtual assistant; abstract) corresponding to a request for an automated assistant application to initiate performance of a routine that includes a set of actions to be performed at the direction of the automated assistant application (to act on an inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent; paragraph [0036]);
receiving, at the automated assistant interface, an interrupt request from a user (For example, a user can select one of tasks … editing the task, pausing the task, cancelling the task, or the like; paragraph [0286]);
determining that the interrupt request is to interrupt the routine (user can select one of the tasks; paragraph [0286]);
causing one or more actions of the set of actions of the routine to be at least temporarily interrupted (inherent from the virtual assistant performs pausing the task in response to the user request; paragraph [0286]).
Gruber does not teach providing a first routine write request to a database in response to receiving the routine command, wherein the first routine write request is configured to cause a routine state identifier at the database to indicate that the routine is in progress; providing a second routine write request to the database in response to receiving the interrupt request from the user, the second routine write request configured to modify the routine state identifier to indicate that the routine is at least temporarily interrupted; and when the routine state identifier is modified at the database in response to the database receiving the second routine write request, wherein the set of actions includes a third party action that is associated with a third party application, and the method further includes when the third party action has been completed prior to receiving the interrupt request: modifying the routine state identifier to indicate that the third party action is completed.
However, Gruber teaches the task flow is tracked, task status are tracked (while a process or task is still being executed, a processing status indicator can be provided to the user; paragraph [0288]). Hence processing status is maintained as it is necessary to know where to resume the task after a pause. Furthermore, using task identifiers to associated/identify/keep track the task status are typical means of maintaining state. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these features amount to straightforward implementation details solving the problem of how to keep track of the state of a routine given the teaching set forth above.
Mukherjee teaches wherein the set of actions includes a third party action that is associated with a third party application (paragraph [0030], [0053]).
Gruber teaches the task flow is tracked, task status are tracked and the status is provided to the user (while a process or task is still being executed, a processing status indicator can be provided to the user; paragraph [0288]).
Given the teaching of Gruber above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Mukherjee to the system of Gruber because both are directed to same field of endeavor, and Mukherjee teaches third party applications can be executed by the digital assistant to provide user with more information as desired.


As to claim 2, Gruber does not teach wherein providing the second routine write request to the database comprises selecting the routine state identifier from other identifiers stored at the database, the other identifiers corresponding to different routines capable of being performed by the automated assistant application.
However, Gruber disclose the identification and selection of the intended task flow to act upon when being fed with a command by the user (paragraph [0036]). Gruber further teaches the task flow is tracked, task status are tracked (while a process or task is still being executed, a processing status indicator can be provided to the user; paragraph [0288]). Hence processing status is maintained as it is necessary to know where to resume the task after a pause. Furthermore, using task identifiers to associated/identify/keep track the task status are typical means of maintaining state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the routine identifiers could be implemented in order to associate the routines with their status to keep track of the status.

As to claim 3, Gruber teaches wherein modifying the routine state identifier includes generating a value for the routine state identifier that indicates at least one action of the set of actions has been stopped (paragraph [0288]).

As to claim 5, Gruber as modified by Mukherjee teaches providing, to the user, a notification indicating that the routine has been stopped and the third party action has been completed (see Gruber: while a process or task is still being executed, a processing status indicator can be provided to the user; paragraph [0288]) and (see Mukherjee: paragraphs [0030], [0053]).

As to claim 6, Gruber teaches the automated assistant interface is integral to a computing device (see Figs. 14 A, 14B).
Gruber does not teach the routine state identifier is stored at the database that is provided at a separate computing device.
However, Gruber teaches maintaining of state, which is therefore must be stored somewhere. Providing local or remote storage/database, a local application or a client-server configuration wherein data is stored at a server, are all well known in the art. The skilled person would select a suitable implementation depending on the circumstances or given requirements.

As to claim 7, Gruber teaches generating contextual data in response to receiving the routine command, and identifying, in response to receiving the interrupt request, the routine state identifier based on the contextual data (paragraph [0221]).

As to claims 8 and 15, they are the same as claim 1 above because they are merely rework the subject matter of claim. 

As to claims 9-10, 12-14 and 17, see rejections of claims 2, 3, 5, 6 and 7 above, respectively.

As to claim 18, see rejection of claim 6 above for causing multiple read requests to the database.

As to claims 19-20, undo a completed action or continue the action after a pause based on user request are considered a choice of design based on user/business requirements. Once, such a possibility exists, the skill person in the art would add those possibility, as a possible intent, with the corresponding command recognition and task flow, to the set of task flows of the virtual assistant as taught by Gruber, without the need of any inventive skills.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
The new limitation of claim 1, and other independent claims, is still taught by the prior art of record as set forth in the rejection above.
Furthermore, during the Interview conducted on September 23, 2021, examiner suggested adding limitation of claim 4 to claim 1, and also limitation from the specification which disclose the third party applications are able to access routine states stored in the database, and have proper action in response to the state, which is not included in the new set of claims.
Since the prior art of record still teaches the all the limitations, the arguments are not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday, Wednesday-Friday 2:30pm-5:30pm, Tuesday: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
December 3, 2021